Opinion issued July 12, 2016




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00365-CR
                           ———————————
                    IN RE ANDREW GONZALES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Andrew Gonzales, has filed a petition for writ of mandamus

requesting that we either (1) compel the district court clerk to “file pleadings

submitted to his office for filing” in which relator requests that the trial court
“enforce [his] plea agreement” or (2) compel the trial court to grant relator’s request

to “enforce [his] plea bargain agreement.”1 We deny the petition.

                                   PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Andrew Gonzales, cause number 970811,
      in the 176th District Court of Harris County, Texas, the Honorable Stacy W. Bond
      presiding.
                                           2